Citation Nr: 0005611	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  98-19 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right knee disorder.  
	


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel



INTRODUCTION

The veteran had active duty from June 1992 to May 1998.  The 
veteran's separation record also shows an additional period 
of prior active service of 3 months and 20 days, the specific 
dates of which are unverified. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Wichita, Kansas.

The Board notes that the VAMROC also initially denied service 
connection for a back disorder.  The veteran's submitted a 
notice of disagreement with that denial.  Subsequently, in 
October 1998, the VAMROC granted service connection for low 
back strain.  Accordingly, with regard to a back disorder, 
there has been a complete grant of benefits on appeal and 
that issue is not before the Board at this time.   


FINDING OF FACT

There is no competent medical evidence of a current right 
knee disability.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a right knee disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).   

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disability may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).
  
However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

In this case, service medical records dated in August 1993 
showed a diagnosis of acute overuse injury of both knees.  
Progress notes dated in September 1996 showed findings of a 
three-centimeter cyst on the proximal gastrocnemius and a 
diagnosis of Baker's cyst.  A January 1997 orthopedic 
consultation report indicates that there was no mass palpable 
at that time.  The diagnosis was possible popliteal cyst 
behind the right knee.  Notes dated in July 1997 revealed a 
finding of slight laxity of the anterior cruciate ligament.  
A May 1998 separation examination report showed that an 
examination of the extremities was negative.  However, the 
examiner made the notation "Bakers cyst right knee."  On 
the report of medical history, the veteran indicated that a 
cyst frequently occurred but did not cause much pain.  

(The Board notes that, in his May 1999 Informal Hearing 
Presentation, the veteran's representative referred to X-ray 
studies dated in February 1996 as pertaining to the right 
knee.  Although the X-ray report does state "RIGHT KNEE 
SERIES," the interpretation itself indicates that the 
studies are of the left knee.  Associated medical and 
physical therapy records confirm that the disorder evaluated 
at that time concerned the left knee.)  

The veteran was afforded a VA orthopedic examination in 
August 1998.  She stated that the Baker's cyst recurred 
intermittently and she had knee pain only when the cyst was 
present.  Physical examination was negative for any 
abnormalities.  Specifically, there was no ligamentous laxity 
and no abnormality in the popliteal area.  There was no 
dislocation or subluxation.  There was no painful motion, 
edema, effusion, weakness, tenderness, redness, heat, or 
abnormal motion.  There was no abnormal posturing of the 
bones or of the knee joint.  There was no lateral laxity or 
drawer sign.  The veteran was able to squat with no 
difficulty.  The veteran stated that her right knee was not a 
current problem to her lifestyle.  X-rays of the right knee 
were negative.  The diagnosis was Baker's cyst, not found, 
with normal X-rays.  

After reviewing the claims folder, the Board finds that the 
veteran's claim for service connection for a right knee 
disorder is not well grounded.  Initially, the Board finds 
that, because service medical records reflect only one 
instance of Baker's cyst in service, the evidence does not 
establish the presence of a chronic disorder in service.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 495.  However, 
the Board will assume that the veteran's statements as to the 
recurrence of symptoms in the right knee after service are 
indicative of continuous symptomatology.  Savage, 10 Vet. 
App. at 496-97.  

In any event, the claim is not well grounded because there is 
no competent medical evidence showing that the veteran 
suffers from a current right knee disability.  As stated 
above, the August 1998 VA examination yielded no evidence of 
current right knee pathology and no diagnosis of a current 
disorder. A claim is not well grounded if there is no present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Moreover, even accepting the veteran's statements as 
to recurring or continuous symptomatology under 38 C.F.R. § 
3.303(b), a well grounded claim still requires competent 
medical evidence that established as relationship between the 
claimed symptomatology and a current disability.  Voerth v. 
West, 13 Vet. App. 117 (1999); McManaway v. West, 13 Vet. 
App. 60, 66 (1999).  There is no such evidence of record in 
this case.  

The veteran has not submitted any evidence to suggest that 
she is a trained medical professional. As a lay person, she 
is competent to relate and describe symptoms, as she did 
during the VA examination.  However, she is not competent to 
offer an opinion on matters that require medical knowledge, 
such as questions of medical  diagnosis or medical causation.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Her statements thus do not serve to make her service 
connection claim well grounded.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for a right knee disorder.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  Therefore, the 
duty to assist is not triggered and VA has no obligation to 
further develop the veteran's claim.  Epps, 126 F.3d at 1469; 
Morton, 12 Vet. App. at 486; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

On a related point, the Board notes that the veteran's 
service medical records include records from 1988 to 1992.  
Although the veteran's separation record shows a three-month 
period of active duty in addition to service from 1992 to 
1998, the VAMROC failed to verify all periods of the 
veteran's active duty service and inactive duty service.  
However, as there is no current medical evidence of a chronic 
right knee disorder, any error in failing to verify other 
periods of active service is harmless and not prejudicial to 
the veteran.  

If the veteran wishes to complete her application for service 
connection for a right knee disorder, she should submit 
competent medical evidence showing that she has a current 
diagnosis of a right knee disorder and that a current right 
knee disability is related to service.  38 U.S.C.A. § 
5103(a); Robinette, 8 Vet. App. at 77-80. 




ORDER

A well grounded claim not having been submitted, service 
connection for a right knee disorder is denied.  



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 



